DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 4/12/2022.
Claims 1-8 and 18-19 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments.

Claim objections
Previous claim objections under 35 USC 112 are withdrawn in response to Applicant’s amendments.

Reasons for Allowance
Claims 1-8 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although bowling lane conditioning machines with injectors and contaminant removal systems are known in the art, as shown by Buckley et al. (US 2010/0006028 A1) , and it is further generally known in the floor cleaning art to detect contamination within the cleaning fluid by conductivity measurements, as shown by US 5424939 and JP 5904983 B2, the prior art of record does not teach or suggest a bowling lane conditioning machine for applying a conditioning or dressing fluid to a bowling lane, comprising: a housing; at least one drive mechanism at least partially supported along the housing for moving the conditioning machine along the bowling lane; at least one fluid storage tank supported within the housing for storage of the conditioning or dressing fluid; a dispensing assembly including an injector rail in fluid communication with the at least one fluid storage tank, and having a plurality of injectors disposed therealong for dispensing the conditioning or dressing fluid to the bowling lane as the conditioning machine is moved therealong by the drive mechanism; at least one pump for urging the conditioning or dressing fluid along a flow path extending from the at least one fluid storage tank and through the dispensing assembly; and a contaminant sensing assembly positioned along the flow path and configured for detection of one or more water-based or aqueous contaminants within the conditioning or dressing fluid, wherein upon detection of one or more contaminants within the conditioning or dressing fluid, operation of the at least one pump is stopped, prevented, inhibited, or altered, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is the automatic avoidance of operation or warning when a wrong solution is accidentally added to the conditioning or dressing fluid.
Similarly, the prior art of record does not teach or suggest a bowling lane conditioning machine, comprising: a drive system including at least one motor coupled to a series of drive wheels for moving the conditioning machine along a bowling lane; a cleaning fluid delivery and removal system including at least one cleaning fluid storage tank for storage of a cleaning fluid, at least one delivery nozzle coupled to the cleaning fluid storage tank for applying the cleaning fluid to the bowling lane, and a cleaner removal system and waste reservoir configured for removal and storage of cleaning fluid from the bowling lane; a conditioning or dressing fluid delivery and application system having a conditioning or dressing fluid storage tank coupled to a dispensing assembly, the dispensing assembly including an injector rail in fluid communication with the conditioning or dressing fluid storage tank for receiving conditioning or dressing fluid from the conditioning or dressing fluid storage tank, and having a plurality of injectors disposed therealong for dispensing the conditioning or dressing fluid onto the bowling lane as the conditioning machine is moved therealong by the drive system; at least one pump operatively connected to the conditioning or dressing fluid storage tank and configured for pumping the conditioning or dressing fluid from the conditioning or dressing fluid storage tank to the dispensing assembly; and a contaminant sensing assembly configured for detecting contaminants within the conditioning or dressing fluid; wherein the contaminant sensing assembly comprises a series of conductive components adapted to detect a change in voltage in the conditioning or dressing fluid, a pH sensor adapted to detect a solution acidity or alkalinity of the conditioning or dressing fluid, or a combination thereof indicative of a presence of a contaminant within the conditioning or dressing fluid; and wherein upon detection of one or more contaminants within the conditioning or dressing fluid, operation of the at least one pump is stopped or substantially blocked from pumping the conditioning or dressing fluid from the conditioning or dressing fluid storage tank, in the context of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711